10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cr-00313-SVW Document 18 Filed 05/22/19 Pagelof3 Page ID #:66

 

FILED
CLERK, U.S. DISTRICT COURT

MAY 2 2 2019

CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY

   

 

 

 

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2018 Grand Jury

UNITED STATES OF AMERICA, . be GR 19 “ 0 0 5 1 3 “Wwe

Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 2339A: Providing
Material Support to Terrorists; 18
MARK STEVEN DOMINGO, U.S.C. § 2332a(a) (2): Attempted Use

of a Weapon of Mass Destruction]
Defendant.

 

 

 

 

The Grand Jury charges:

COUNT ONE
[18 U.S.C. § 2339A]

Beginning on or about April 22, 2019 and continuing through
April 26, 2019, in Los Angeles County, within the Central District of
California, defendant MARK STEVEN DOMINGO provided material support
and resources in the form of tangible property and personnel, namely
himself, intending that such material support and resources be used

in preparation for and in carrying out a violation of Title 18,

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00313-SVW Document 18 Filed 05/22/19 Page 2of3 Page ID #:67

United States Code, Section 2332a(a) (2) (Use of a Weapon of Mass

Destruction).

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00313-SVW Document 18 Filed 05/22/19 Page 3of3 Page ID #:68

COUNT TWO
[18 U.S.C. § 2332a(a) (2) ]

Beginning on or about April 22, 2019 and continuing through
April 26, 2019, in Los Angeles County, within the Central District of
California, defendant MARK STEVEN DOMINGO attempted to use a weapon
of mass destruction, specifically a destructive device or explosive
bomb, against a person or property within the United States, namely
to attack a rally at a park in Long Beach, California, using the mail
or a facility of interstate commerce in furtherance of the offense,
against property that is used in interstate or foreign commerce, and
the offense, or the results of the offense, would have affected

interstate commerce.

A TRUE BILL

/s/

Foreperson

NICOLA T. HANNA
United States Attorney

eA

PATRICK R. FITZGERALD
Assistant United States Attorney
Chief, National Security Division

CHRISTOPHER D. GRIGG

Assistant United States Attorney
Chief, Terrorism and Export Crimes
Section

REEMA M. EL-~AMAMY

DAVID T. RYAN

Assistant United States Attorneys
Terrorism and Export Crimes
Section

 
